Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed November 10, 2020.
The effective filing date of this AIA  application is seen as February 2, 2017, the date of the earliest priority application (United States provisional patent application serial number 62/454,032) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The present application also claims priority to:
United States patent application serial number 16/653,726 filed October 15, 2019, now U.S. Patent No. 10,830,957; and
United States patent application serial number 16/653,726 filed February 2, 2018, now U.S. Patent No. 10,444,438.
The claims originally filed November 10, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the information disclosure statement/IDS filing of May 
Claims 1-21 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-21 are currently outstanding and subject to examination.
This is a notice of allowability and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“OPTICAL FIBER CONNECTOR WITH ARTICULATING SLEEVE-CARRIER LINKAGE”

Claims Allowed
Claims 1-21 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the articulating linkage system for sleeve and ferrule holder carrier
as set forth in the claimed combination of independent claim(s) 1, 2, and 14.
No references were found that supported these features as claimed.
The cited references are seen as providing the closest related art.
The Rickenbach ‘843 patent (U.S. Patent No. 5,661,843) has many similarities, but is a probe and not a fiber optic connector sub-assembly. Further, the ferrule holder carrier is coupled with the sleeve and not the other way around.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20210055481 A1 of February 25, 2021 is cited.
The art cited by Applicant reflects the prior prosecution of the application family and is seen to reflect the art in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
February 12, 2022